department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc ita b6 jaramburu tl-n-5213-00 uil no memorandum for district_counsel south texas district cc msr stx aus from subject chief branch cc ita b6 significant service_center advice alternative_minimum_tax math errors this responds to your request for significant advice dated date in connection with a question posed by the austin service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue your request presents the issue of whether a taxpayer who uses the standard_deduction in computing taxable_income for regular_tax purposes may use itemized_deductions when computing alternative_minimum_taxable_income amti for alternative_minimum_tax amt purposes we conclude that this is not permissible under the internal_revenue_code conclusion tl-n-5213-00 analysis the starting point for determining amti is taxable_income as reported for regular_tax purposes code sec_55 states the term ‘alternative minimum taxable income’ means the taxable_income of the taxpayer for the taxable year- a determined with the adjustments provided in sec_56 and sec_58 and b increased by the amount of the items of tax preference described in sec_57 emphasis supplied thus a taxpayer who has elected to use the standard_deduction in lieu of itemized_deductions begins the computation of amti by using a taxable_income figure that takes into account the standard_deduction but not itemized_deductions sec_63 code sec_56 then states that in computing amti the standard_deduction shall not be allowed thus taxable_income is increased by the amount of the standard_deduction no provision exists however for decreasing taxable_income by the amount of itemized_deductions that were never taken into account when computing taxable_income without such authority a taxpayer is precluded from using itemized_deductions for both regular and amt purposes by sec_63 see sec_1 a except as otherwise provided by statute regulations or other published guidance all internal_revenue_code provisions that apply in determining the regular taxable_income of a taxpayer also apply in determining the alternative_minimum_taxable_income of the taxpayer sec_56 only states that when computing amti sec_68 overall_limitation_on_itemized_deductions shall not apply this provision by its terms does not permit a taxpayer to take itemized_deductions that are not allowable for purposes of regular_tax rather it provides that the limitations of sec_68 do not apply so that a taxpayer who has taken itemized_deductions for regular_tax purposes must recompute those without regard to the limitation the legislative_history underlying sec_68 confirms this intent for purposes of the alternative_minimum_tax itemized_deductions which are otherwise allowed in computing amt are not reduced by the provision ie the cutback amount determined for regular_tax purposes is disregarded in calculating amti a footnote adds this is accomplished by providing a negative adjustment for amt purposes for the amount of the regular_tax cutback in itemized_deductions h rept no 101st cong 2d sess the committee language makes clear that sec_56 applies only where there has been an itemized_deduction cutback determined for regular_tax purposes which could have occurred only if the taxpayer itemized his or her deductions if you have any questions please contact john aramburu of this office at
